DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The phrase “means” appears in line 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,690,195 to Kruckemeyer et al.
Re-claim 1, Kruckemeyer et al. disclose a valve for a shock absorber, the valve comprises a housing 39 inserted into a first chamber of the shock absorber, the housing 39 is provided with a portion forming a piston holder 35 extending along a central longitudinal axis of the first chamber, a piston 11 is provided on the piston holder and separates the inner volume of the first chamber into a second chamber 16 and a third chamber 17, the piston comprises a primary fluid channel 30 fluidly connecting the second and third chambers to allow for a primary fluid flow between the second and third chambers, the piston holder 35 comprises a secondary fluid channel 64 fluidly connecting the second and third chambers to provide for a secondary fluid flow between the second and third chambers through the secondary fluid channel, the valve further comprises a spool 79 provided with an inner fluid channel (see figure 1, note the bore within the spool) with a fluid inlet 80 (i.e. open end) and a fluid outlet 82, the fluid inlet is provided through the end of the spool, the spool is movable between an open position in which the spool allows secondary fluid flow through the secondary fluid channel and a restricting position in which the spool at least partly restricts secondary fluid flow through the secondary fluid channel (these conditions are set with alignment or misalignment of outlet 82 with slot openings 75), the valve further comprises an electrically controlled actuator 18 configured to move the spool between its open and restricting positions, the spool 79 is guided in a corresponding portion of the secondary fluid channel of the piston holder for movement back and forth between the open and the closed positions, the piston holder 35 is provided with one or more radial ports 32 providing fluid inlets into the secondary fluid channel from the second chamber, and wherein the spool is configured to throttle the secondary fluid flow at the fluid inlets of the piston holder by gradually blocking the fluid inlets of the secondary fluid channel with an outer surface of the spool upon movement of the spool from the open position towards theAWA0062/US Page 3 of 13restricting position, and gradually unblocking the fluid inlets of the secondary fluid channel upon movement of the spool from the restricting position towards the open position (see column 5 lines 61-67 to column 6 lines 1-12).
Re-claim 2, the radial ports are provided at an end portion (top end) of the piston holder 35, the spool is configured such that the secondary fluid flow is routed through the inner fluid channel (i.e. inner bore) of the spool 79 when in use.
Re-claim 3, the end of the piston holder is closed.  The top end of the piston holder is closed by various elements including 87 and 90.
Re-claim 8, a pressure compensation chamber 88 is provided in the housing, the chamber 88 is connected to the inner fluid channel of the spool by an auxiliary fluid channel 83.
Re-claim 9, the auxiliary fluid channel 83 is provided through the spool 79.
Re-claim 16, Kruckemeyer et al. disclose a valve for a shock absorber, the valve comprises a housing 39 inserted into a first chamber of the shock absorber, the housing is provided with a portion forming a piston holder 35 extending along a central longitudinal axis of the first chamber, a piston 11 is provided on the piston holder and configured to separate the innerResponse to Office Action of February 22, 2022 AWA0062/USvolume of the first chamber into a second chamber 16 and a third chamber 17, the piston comprises a primary fluid channel 30 fluidly connecting the second and third chambers to allow for a primary fluid flow between the second and third chambers, the piston holder comprises a secondary fluid channel 64 fluidly connecting the second and third chambers to provide for a secondary fluid flow between the second and third chambers through the secondary fluid channel, the valve further comprises a spool 79 provided with an inner fluid channel (i.e. inner bore) with a fluid inlet 80 and a fluid outlet 82, the fluid inlet is provided through the end of the spool, the spool is moveable between an open position in which the spool allows secondary fluid flow through the secondary fluid channel and a restricting position in which the spool at least partly restricts secondary fluid flow through the secondary fluid channel, wherein the valve further comprises an electrically controlled actuator 18 configured to move the spool between its open and restricting positions, the spool is guided in a corresponding portion of the secondary fluid channel of the piston holder for movement back and forth between the open and the closed positions, the piston holder 35 is provided with one or more radial ports 32 at an end thereof (such as a top end of the holder), providing fluid inlets into the secondary fluid channel from the second chamber, wherein the spool is configured to throttle the secondary fluid flow at the fluid inlets of the piston holder by gradually blocking the fluid inlets of the secondary fluid channel with an outer surface of the spool upon movement of the spool from the open position towards the restricting position, and gradually unblocking the fluid inlets of the secondary fluid channel upon movement of the spool from the restricting position towards the open position (see column 5 lines 61-67 to column 6 lines 1-12), and a pressure compensation chamber 88 is provided in the housing, the pressure compensation chamber is fluidly connected to the inner fluid channel of the spool by means of an auxiliary fluid channel 83.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckemeyer et al. in view of US 8,950,559 to de Kock.
Re-claim 10, Kruckemeyer et al. fail to teach the actuator being a stepper motor, but rather a coil.
de Kock teaches an actuator for a shock absorber valve being one of a coil or a stepper motor, see column 3 lines 21-26.  Each type of actuating unit is commonly used in the art, the choice of which is left to the artisan.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the coil actuating unit of Kruckemeyer et al. with a stepper motor actuating unit as suggested by de Kock, as each actuating unit yields the same expectant result, that being the longitudinal movement of the spool.
Re-claim 11, Kruckemeyer et al. teach a pressure compensation chamber 88, and de Kock shows a shaft 39 connecting a moving spool to an actuator.  When having modified the actuator of Kruckemeyer et al. as suggested by de Kock, the chamber would have remained, as this provides a pressure balance feature.  
Re-claim 12, the diameter of the shaft taught by de Kock is smaller than the diameter of the spool.
Re-claim 14, a balanced force is produced with the presence of the pressure compensation chamber 88, see column 6 lines 22-27.
Allowable Subject Matter
Claim 15 is allowed.
Claims 4-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kruckemeyer et al., Johnston et al. and Miller et al. each teach a shock absorber with an internal spool valve passage. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 11, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657